Citation Nr: 0115203
Decision Date: 05/09/01	Archive Date: 07/18/01

DOCKET NO. 97-32 113               DATE MAY 09, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to reopen the
claim of service connection for post-traumatic stress disorder
(PTSD).

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to November
1970. He also had a period of service from 1974 to 1976, which was
terminated by an other than honorable discharge, which the RO has
determined was a bar to receipt of benefits based on the character
of the veteran's discharge from the later period of service.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a November 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Philadelphia,
Pennsylvania, wherein the veteran's claim of entitlement to service
connection for PTSD was denied.

Although the RO has developed the issue on appeal as though it was
an original claim for service connection, the Board finds that this
treatment of the veteran's claims is not entirely appropriate. The
records show that the RO denied his claim of entitlement to service
connection for PTSD by a decision dated in March 1982. The veteran
was notified of the service connection denial by a letter dated in
AprIl 1982; however, he failed to file a timely appeal therefrom
and that action became final. 38 U.S.C.A. 4005; 38 C.F.R. 19.129(a)
(1982). By rating action dated in November 1990 the RO denied the
veteran's request to reopen the claim of entitlement to service
connection for PTSD. The veteran was notified of the RO's decision
by a letter dated December 1990; however, he failed to file a
timely appeal therefrom and that action became final. 38 U.S.C.A.
4005; 38 C.F.R. 19.129(a) (1990). As a result, the veteran's
current claim for entitlement to service connection for PTSD must
be considered an attempt to reopen his claim. 38 U.S.C.A. 5108; 38
C.F.R. 3.156 (2000). Consequently, the issues on appeal have been
restyled as set forth on the first page of this decision.

This case was previously before the Board in October 1998, at which
time the case was remanded for further development. Following
attempts to develop the

2 -

evidentiary record, the RO continued to deny service connection and
the case has now been returned to the Board for further appellate
consideration.

FINDINGS OF FACT

1. Entitlement to service connection for PTSD was denied by a
rating decision dated in March 1982; the veteran did not appeal
this denial.

2. Entitlement to service connection for PTSD was denied by a
rating decision dated in November 1990; the veteran did not appeal
this denial.

3. Evidence added to the record since November 1990 includes
evidence that is relevant and probative to the issue at hand, and
is so significant it must be considered in order to fairly decide
the merits of the claim.

4. The weight of the medical evidence establishes that the veteran
does not have PTSD.

CONCLUSION OF LAW

1. A November 1990 rating decision that denied the veteran's
request to reopen the claim of entitlement to service connection
for PTSD is final. 38 U.S.C.A. 1110, 4005; 38 C.F.R. 19.129(a).

2. Evidence received since the November 1990 rating decision is new
and material and the claim of entitlement to service connection for
PTSD is reopened. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a)
(2000).

3. PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303, 3.304(f) (2000).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 1982 rating decision denied the veteran's claim of
entitlement to service connection for PTSD. Although the veteran
was given written notification of this determination in April 1982,
a timely appeal was not thereafter received. The rating decision,
therefore, became final. 38 U.S.C.A. 4005 (1982); 38 C.F.R.
19.129(a). A November 1990 rating decision denied the veterans
request to reopen the claim of entitlement to service connection
for PTSD. Although the veteran was given written notification of
this determination in December 1990, a timely appeal was not
thereafter received. The rating decision, therefore, became final.
38 U.S.C.A. 4005 (1990); 38 C.F.R. 19.129(a).

The claim, however, will be reopened if new and material evidence
has been submitted since the last final decision on the claim. 38
U.S.C.A. 5108; 38 C.F.R. 3.156(a).

As defined by regulation, new and material evidence means evidence
not previously submitted to agency decision makers, which bears
directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with the evidence previously assembled
is so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a). See also Hodge
v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the
standard for determining whether new and material evidence had been
submitted sufficient to reopen a claim set forth in Colvin 1).
Derwinski, 1 Vet. App. 171 (1991)). In addition, for the purpose of
determining whether a case should be reopened, the credibility of
the evidence added to the record is to be presumed. Justus v.
Principi, 3 Vet. App. 510, 513 (1992).

The evidence available for the RO's consideration at the time of
the November 1990 rating decision was the same evidence before the
RO in March 1982, which consisted of service medical records that
did not show any complaints or findings of a psychiatric disorder
and a VA examination report dated in March 1982. The VA

4 - 

report indicates he had no specific troubling experience in Vietnam
and that nothing was still on his mind about it. He indicated that
he became nervous at times, but could not attribute it to a
specific cause. The examiner indicated that the veteran was alert
and cooperative. He had an appropriate affect and his psychomotor
tone was normal. He had no symptoms of mental illness or cognitive
disorder. He slept okay and did not have any nightmares, but he
occasionally had dreams that someone was out to get him. He was not
diagnosed with a psychiatric disorder.

Additional evidence submitted by the veteran in an effort to reopen
his claim included a report from Crozer-Chester Medical Center
dated in November 1981, an Agent Orange examination report dated in
March 1982, a statement from the veteran dated in May 1990 and a VA
examination report dated in July 1990.

The Crozer-Chester report shows that upon admittance he had a
diagnosis of brief reactive psychosis, which ruled out organicity
and intoxication. A history of his illness shows he was found
wandering on a bridge, disoriented. He was noted to be a very poor
historian. He was placed in seclusion restraints for agitation as
needed. On examination he was dirty and unkempt. He showed no overt
thought disorder, denied suicidal or homicidal ideation, and had no
obvious delusions. He was oriented, but very suspicious. He
remembered one-third of objects in five minutes and had poor
insight and judgment. The following day he was much clearer and
more informative. He indicated that he had a long history of
alcohol abuse. Upon discharge he was diagnosed as having alcoholic
hallucinosis and chronic alcoholism.

The Agent Orange examination report dated in March 1982 notes a
history of depression.

In the veteran's statement dated in May 1990 he reported not having
many friends and that sometimes he spent too much time alone. He
stated that some people he met called him "killer" or a similar
name when they found out he was a Vietnam veteran. He stated that
most people don't want to be around him because he had a

5 -

lot of problems; no one wanted to develop a close relationship with
him. At times he worried about whether people who entered his
apartment building had weapons.

A VA examination report dated in July 1990 shows he reported that
he became inordinately angry, at times, and that it was usually
directed toward his wife. He indicated that she said that he "acts
like a sergeant with her." He described himself as a good worker
and followed instructions to the letter. He got along well with
others on the job and had no problems with authority. He reported
that when he served in Vietnam he was in three firefights, but was
not exposed to any killing or injuries. The examiner noted that the
veteran was oriented in all spheres and that his speech was goal-
oriented. He had a good range of affect and it was appropriate in
content. He had a moderately depressed mood and his thoughts
reflected concern over his current separation from his wife. There
was no evidence of delusion or hallucination. He was diagnosed as
having adjustment disorder with depressed mood. The report notes
that he did not satisfy the criteria for PTSD.

Upon consideration of this evidence, the RO denied service
connection for PTSD on the basis that there was no diagnosis of
PTSD. The November 1990 RO decision is final, since the veteran did
not submit a timely notice of disagreement, which is necessary to
start the appellate process. 38 U.S.C.A. 4005; 38 C.F.R. 19.129(a).

Evidence submitted since the November 1990 rating decision shows
that medical reports from a private physician dated in April 1995,
October 1997, and November 1997 and from a VA psychiatric
examination in November 1995 are new and material. The April 1995
psychiatric evaluation report shows he reported psychiatric
hospitalization in the early 1980s for major depression with
psychosis after the break-up of his marriage. During that time he
heard voices felt suicidal, and was depressed. At the time of the
evaluation he denied a history of mania, auditory hallucinations,
depression, and suicidal and homicidal ideation. His sleep and
appetite were fair. The impression was major depression with
psychotic features in remission and PTSD that included flashbacks,
nightmares, hypervigilance, and occasional difficulty with sleep.
The October 1997 report

6 -

shows he had a current diagnosis of schizoaffective disorder,
depressed type and a history of PTSD that was characterized by
occasional auditory hallucinations and poverty of speech content.
He also had emotional and social withdrawal, loss of interest of
activities, sleep disturbance, deceased energy, fatigue, and
difficulty concentrating. He had marked dependent personality
traits, which impaired social and occupational functioning, which
was evidenced by indecisiveness, mental confusion and dependency on
others to make decisions. The November 1997 psychosocial history
report states that he reported he had been exposed to extreme
violence, two firefights, and a spray of Agent Orange. He reported
that he had a "shift" in personality in Vietnam that was
characterized by feelings of depression, fatigue, a marked
diminished interest in living, poor sleep, difficulty in
concentration, hypervigilance, and feeling "constantly nervous."
After service he said he was very distressed as a result of boot
camp and the Marine Corp. He had two physical fights, became
alcohol dependent, socially withdrawn, unclear in his thinking and
memory, and had recurrent distressing dreams. He had a history of
flashbacks that occurred unexpectedly and went down on his knees
when he heard a car backfire. On the 4th of July he stayed at home
to avoid distress related to hearing firecrackers. He reported
being unable to work and that he had an "irresponsible mind". These
reports and the information provided therein had not previously
been submitted for consideration and, therefore, cannot be said to
be redundant. Further, these reports are relevant to and probative
of the issue at hand because they provide a current diagnosis of
PTSD and list in-service stressors.

In November 1995 the veteran underwent a VA psychiatric examination
by a board of two psychiatrists. The report indicates that the
claims file was available for review at the time of the
examination. The veteran reported that he had been in three
firefights while in Vietnam without sustaining any injuries. He
complained that he had difficulty sleeping, flashbacks, was scared
of guns, and repeatedly checked on his house at night. He often
felt anxious and thought someone was laughing at him. The examiner
noted he was suitably dressed, gave relevant answers, and was
coherent. He denied hallucinations at the time, although he had
symptoms in the past. He was oriented, his insight was fair, and
his mood was

7 -

moderately depressed. The diagnosis was major depressive disorder.
The examiner noted that PTSD had not been demonstrated.

In conclusion, the Board finds that the veteran has presented new
and material evidence in support of his claim in that evidence
submitted after the unappealed rating action reflects a diagnosis
of PTSD for the first time. Accordingly, his claim of entitlement
to service connection for PTSD is reopened. Accordingly, the Board
will proceed to consider the substantive issue of service
connection. At this point, it should be noted that the RO has
already considered the substantive issue of service connection for
PTSD without regard to the question of finality of an unappealed
rating action; thus, there is no violation of the veteran's right
to due process of law.

As an initial matter, there has been a significant change in the
law during the pendency of this appeal with the enactment of the
Veterans Claims.Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
114 Stat. 2096 (2000). This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect to the
duty to assist, and supersedes the decision of the United States
Court of Appeals for Veterans Claims in Morton v. West, 12 Vet.
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA
cannot assist in the development of a claim that is not well
grounded). The new law also includes an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099
(2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). In
this case, even though the RO did not have the benefit of the
explicit provisions of the VCAA, VA's duties have been fulfilled.

By virtue of the fact that the statement of the case (SOC) dated in
June 1997 and supplemental statement of the case (SSOC) dated in
January 2000 describe the type

8 -

of evidence that is required to grant service connection for PTSD,
the veteran has been fully informed of what additional information
is required to substantiate his claim. Thus, there is no
outstanding duty in this regard.

In October 1998 the Board remanded this case for further
development. The directive set forth in the decision required the
RO to contact the veteran and request information regarding
healthcare providers who had treated him for his claimed PTSD,
obtain a copy of a VA examination report dated November 20, 1995,
schedule the veteran for a VA examination by a board of two
psychiatrists, and schedule him for a personal hearing at the RO.
The RO contacted the veteran regarding the healthcare providers,
but he never sent a response. The RO indicated that an extensive
search was done to locate the VA examination report dated November
20, 1995, and informed the veteran via a SSOC dated in January 2000
that it could not be found. The RO scheduled the veteran for a VA
PTSD examination. The veteran failed to appear. The RO scheduled
the veteran for a personal hearing. When notification of the
hearing was sent to the veteran's address it was returned
undeliverable with no forwarding address. The RO contacted the
United States Postal Service to obtain the veteran's current
address. The hearing was rescheduled and the RO sent notification
to the new address. The veteran failed to appear. The RO contacted
the veteran's representative in March 2000 to determine if he
wanted a hearing. The representative indicated that they were
unable to contact the veteran.

Additionally, the RO requested and received treatment records from
the VA Medical Center (VAMC) in Philadelphia.

In view of the action taken by the RO, it is clear that no
additional assistance is required regarding the duty to assist the
veteran in obtaining evidence relevant to his claim.

Thus, having fully satisfied the statutory requirements in the
VCAA. through the action undertaken by the RO, the Board may
proceed with adjudicating the matter before it.

9 -

In general, under pertinent law and VA regulations, entitlement to
service connection may be granted if the evidence establishes that
PTSD was incurred in service. 38 U.S.C.A. 1110 (West 1991); 38
C.F.R. 3.303(a). (1999). Notwithstanding the lack of a diagnosis of
a psychiatric disorder during service or within one year
thereafter, service connection may still be granted if all of the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 U.S.C.A. 1113(b) (West 1991);
38 C.F.R. 3.303(d) (1997); Cosman v. Principi, 3 Vet. App. 503, 505
(1992).

For service connection to be awarded for PTSD, three elements must
be present: (1) a current medical diagnosis of PTSD; (2) medical
evidence of a causal nexus between current symptomatology and the
claimed in-service stressor; and (3) credible supporting evidence
that the claimed in-service stressor actually occurred. 38 C.F.R.
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996). If the evidence
establishes that the veteran engaged in combat with the enemy and
the claimed stressor is related to that combat, in the absence of
clear and convincing evidence to the contrary, and provided that
the claimed stressor is consistent with the circumstances,
conditions, or hardships, the veteran's lay testimony alone may
establish the occurrence of the claimed in-service stressor. 38
C.F.R.. 3.304(f), see also Gaines v. West, 11 Vet. App. 353, 357-58
(1998).

In the case at hand, the veteran had a military occupational
specialty of rifleman in Vietnam and was awarded the Combat Action
Ribbon and the Vietnam Cross of Gallantry with Palm. Based on this
information combat is affirmatively indicated, thereby, supporting
the likelihood that he experienced stressful situations while in
service such as the firefights in which he was reported to have
been involved. Thus, the lay statements regarding claimed combat-
related stressors must be accepted as conclusive as to their actual
occurrence and no further development or corroborative evidence is
required. Zarycki v. Brown, 6 Vet. App. 91 (1993).

In addressing the requirement that there be a diagnosis of PTSD,
the evidence is inconsistent. In order to clarify the conflicting
diagnosis, the Board previously

10 -

remanded the issue to afford the veteran another VA psychiatric
examination by a board of two psychiatrists. The veteran failed to
appear for the examination, gave no explanation for his absence,
and did not express any desire to have the examination rescheduled.
Thus, the Board must rely on the evidence of record to determine
whether he has a diagnosis of PTSD.

The evidence of record shows that a private physician made the
first diagnosis of PTSD in April 1995. The psychiatric evaluation
report dated in April 1995 shows that, with regard to the history
of his illness, he had a prior psychiatric hospitalization due to
marital problems. In view of the fact that the report contains no
mention of his active military service it appears, at least on the
surface, that the diagnosis is based on factors other than in-
service stressors. In addition, the findings show that the mental
status examination was unremarkable except for a blunted affect.
Therefore, there is a substantial question as to whether the
diagnosis conforms to the American Psychiatric Association's
Diagnostic and Statistical Manual for Mental Disorders (DSM)
criteria.

Similarly, another report dated in October 1997 from his private
physician shows he had a current diagnosis of schizoaffective
disorder, depressed type and a history of PTSD that was
characterized by occasional auditory hallucinations and poverty of
speech content. This report only diagnosed PTSD by history, which
suggests testing was not done at that time to support the finding.
Additional symptoms were also listed, but in view of his other
diagnosis, it is unclear with which disorder they are associated.
In this instance the report only notes a diagnosis by history,
therefore, it does not tend to establish the presence of PTSD
currently.

The Board is aware that a third report from the veteran's private
physician dated in November 1997 lists in-service stressors and
problems he experienced after service such as flashbacks, stress
associated with firecrackers, alcohol abuse, and recurring
distressing dreams; however, the report is simply a summary of
information from reports and records, and offers no diagnosis,
opinions or findings.

The record also contains a VA psychiatric examination report from
a board of two psychiatrists dated in November 1995 in which the
examiners stated that PTSD was not demonstrated. This conclusion
was reached after the examiners had been specifically asked to
determine if the veteran had PTSD. They reviewed the claims file
and conducted an examination of the veteran. It certainly appears
to be more complete than the previous examinations mentioned and
carries with it more evidentiary weight than the previous reports.
Moreover, while the Board attempted to afford the veteran still
another examination to determine whether he had PTSD, his failure
to report for the examination means that reliance must be placed on
the evidence that is of record. As explained above, the
preponderance of the evidence is against a diagnosis of PTSD. Thus,
an essential element for service connection for such a disability
is lacking. As the preponderance of the evidence is against the
claim, the benefit-of-the-doubt doctrine does not apply, and
service connection for PTSD must be denied. 38 U.S.C.A. 5107(b);
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is denied.

C. W Symanski 
Member, Board of Veterans' Appeals

12 -



